     ~   Case
            „ 2:20-cv-00138-CJC-AFM Document 3 Filed 01/06/20 Page 1 of 2 Page ID #:41




                                            UNITED STATES DISTRICT COURT
                                           CENTRAL DISTRICT OF CALIFORNIA

                                                                   CASE NUMBER

  ~~~c~S~, ~c~g~~~~~d2~ ,.~.~ ~'ra ~r                                                  - Q ~ ~ ~ 1c~~~~~
                                       PLAINTIFF/PETITIONER,
                                                                     Cy
                      `''                                                        REQUEST TO PROCEED
r       C L  _                       /~                                        IN FORMA PAUPERIS WITH
L—~1,~~ JCV~OI ~N~(SS/dd~ CD~tI~~/~)~' 1C
                                       '                                       DECLARATION IN SUPPORT
                                DEFENDANTS .
                                          ~)


  I, r[ ~GLS r \ ~Q~~                      ~Q ~                ,declare under penalty of perjury, that the foregoing is true and
  correct; that I am the petitioner/plaintiff in the above entitled case; that in support of my motion to proceed without being
  required to prepay fees, costs or give security therefore, I state that because of my poverty I am unable to pay the costs of
  said proceedings or to give security therefore and that I am entitled to redress.

  I further declare under penalty of perjury that the responses which I have made to the questions and instructions below are
  true, correct and complete.

  1. Are you presently employed? ❑Yes ~No
         a. If the answer is yes, state the amount of your salary or wages per month, and give the name and address of your
             employer.


         b. If the answer is no, st e the date of 1 st employment and the amount of the salary and wages per month which
             you received. l ~`~~d ~ ~ , ~~D~Q• ~a
  2. Have you received, within the past twelve months, any money from any of the following sources?
         a. Business, profession or form ofself-employment?          ❑Yes `~No
         b. Rent payments, interest or dividends?                    ❑Yes ~No
         c. Pensions, annuities or life insurance payments?          ❑Yes ,~No
         d. Gifts or inheritances?                                   ❑Yes ~No
         e. Any other income (other than listed above)?              ❑Yes     ~'~To
         f. Loans?                                                     Yes    ❑No
         If the answer to any of the above is yes, describe such source of money and state the amount received from each
         source during the past twelve(12) months: Z V~~ C~ f U e OI         G~       ~O~C~I   p ~ ~ 5~C~.Q~ ~j~M
         M~~         Ma--I-~r ,

                              REQUEST TO PROCEED iN FORMA PAUPERIS WITH DECLARATION IN SUPPORT
  CV-60(04/06)                                                                                                          PaBe 1 of 2
     Case 2:20-cv-00138-CJC-AFM Document 3 Filed 01/06/20 Page 2 of 2 Page ID #:42



 3. Do you own any cash, or do you have money in a checking or savings account? (Include any funds in prison
    accounts, if applicable.) Yes ~No

     If the answer is yes, identify each account and separately state the amount of money held in each account for each of
     the six (6) months prior to the dates of thisdeclaration.


     Do you own any real estate, stocks, bonds, notes, automobiles, or other valuable property (excluding ordinary
     household furnishings and clothing)? ~IYes ❑No

     If the answer is yes, describe the property and state its approximate value: ~Q-t       Vet / ~iQ~       ~( I ~~~~~~ vV



 5. In what year did you last file an Income Tax return? ~0~
     Approximately how much income did your last tax return reflect? ~ / ~,C~

 6. List the persons who are dependent upon your for support, state your relationship to those persons, and indicate how
     much you contribute toward their support:
     N~~~~~ ~                ~ ~r~                      ~                 a ~. I~o~z~~el~3~~1;1~
     ~.-. r r~—~r~ hc~ ~           C~ O~Prn x i ~i~11a ~~. `t4a AP` /lu,n                ~n~ i Lv ,. ~ sn r~l.+~r~~ ~ _


I understand that a false statement or answer to any question in this declaration will subject me to penalties for perjury.
further understand that perjury is punishable by a term of imprisonment of up to five (5) years and/or a fine of $250,000
(18 U.S.C. Sections 1621, 3571).

     ~q ~i(ern r rn                                               l.~ds      ~n fQI~S
                          State                                              County (or City)


I, f-i~fG 51~          l ~[ "1 i                                            declare under penalty of perjury that the
foregoing is true and correct.




                 Date                                                      Plaintiff/Petitioner (Signature)




                           REQUEST TO PROCEED IN FORMA PAUPERIS WITH DECLARATION IN SUPPORT
CV-60(04/06)                                                                                                              Pagc 2 of 2
